EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Lee on 9/2/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A coal powder pretreatment method, the method comprises the following steps:
1) subjecting the coal powder to a reaming treatment, so as to obtain a pretreated coal powder, wherein the reaming treatment comprises contacting the coal powder with a cellulose salt solution and then performing a heat treatment;
2) loading alkali metal ions onto the pretreated coal powder under the condition of ion exchange to obtain the alkali metal-loaded coal powder, wherein the loading alkali metal ions onto the pretreated coal powder comprises impregnating the pretreated coal powder in a solution containing an ion exchanger and alkali metal ions and then performing a solid-liquid separation.

Claim 2 is amended to recite:
The method of claim 1, wherein [[the ]]pores with [[the]]a pore diameter of 5 nm-12 nm account[[s]] for more than 30 vol% of [[the ]]total [[of ]]pores in the pretreated coal powder; the pretreated coal powder has a moisture content above 5 wt%[[,]] and an ash content below 10 wt%.
Claim 3 is cancelled.

Claim 4 is amended to recite:
The method of claim [[3]]1, wherein [[the ]]conditions of contact comprise: [[the ]]temperature [[may be ]]within a range of 50 °C-100 °C; [[and the ]]time [[may be]]within a range of 1 h-5 h; [[the ]]concentration of the cellulose salt solution [[is]]within a range of 0.5 wt%-5 wt%; and [[the]] weight ratio of the cellulose salt solution to coal powder [[is]]within a range of 1: (1.5-4).

Claim 27 is amended to depend from claim 1.

Claim 29 is amended to recite:
The method of claim 1, wherein the [[mode of ]]loading alkali metal ions onto the pretreated coal powder further comprises:

Claim 30 is amended to recite:
The method of claim 29, wherein the [[mixed ]]solution has a pH within a range of 8-11, the concentration of the ion exchanger in the [[mixed ]]solution is 8 wt% to 15 wt%, and [[the]]a molar ratio of the ion exchanger to the alkali metal ion is 1: (0.4-1.9).

Claim 33 is amended to recite:
The method of claim 31, wherein [[the]]a molar ratio of chromium to alkali metal in terms of metal elements is 1: (1.5-12.5).

Claim 34 is amended to recite:
The method claim 31, wherein the [[mode of ]]loading the chromium complex further comprises: impregnating the alkali metal-loaded coal powder obtained in step 2) with a solution of chromium complex in equivalent volume, then heating at a temperature of 80 °C-120 °C for a time of 5 h-10 h.

Claim 35 is amended to recite:
The method of claim 31, wherein [[the ]]conditions of impregnating the solution of the chromium complex at an equivalent volume comprise: [[the]] temperature [[is at]]within a range of 30 °C-80 °C, and [[the ]]time [[is]]within a range of 1 h-4 h.

Claim 42 is amended to recite:
The method of claim 41, wherein [[the]]a molar ratio of chromium relative to alkali metal, calculated by the metal elements, is 1: (3.4-6.3).

The following is an examiner’s statement of reasons for allowance: a thorough search has yielded limited prior art which is cited herewith. While the concepts of treating coal powder and ion exchange are in the prior art of record, the process of reaming as defined in the instant specification and then loading under ion exchange are not. Thus claim 1 has been amend to incorporate the limitations of previous claims 3 and 29 which provide elaboration as to what the reaming and loading steps actually are. There is no teaching to contact coal powder with a cellulose salt solution and then perform a heat treatment and then impregnate the pretreated coal powder in a solution containing an ion exchanger and alkali metal ions and then perform a solid-liquid separation. The amendments to the dependent claims are to address formality issues. Thus the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725